

FIRST AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, Graphic Packaging International, Inc. (“GPI”) maintains for the benefit
of its employees the GPI Savings Plan (the “Plan”); and


WHEREAS, the Board of Directors of Graphic Packaging Holding Company has
delegated to the Retirement Committee of Graphic Packaging International, Inc.
(the “Retirement Committee”) the responsibility to make certain amendments to
the Plan; and


WHEREAS, Rose City Printing and Packaging, Inc. (“Rose City”) maintains for the
benefit of its employees the Rose City Printing & Packaging 401(k) Retirement
Plan (the “Rose City Plan”); and


WHEREAS, on January 2, 2015, Graphic Packaging Holding Company acquired Rose
City through the purchase of all issued and outstanding stock of Rose City
Holding Company; and


WHEREAS, on October 1, 2015, Graphic Packaging Holding Company acquired the
assets of Carded Graphics, LLC (“Carded Graphics”) and employees of Carded
Graphics became employees of GPI; and


WHEREAS, on January 1, 2016, employees of Rose City employed as of the close of
business on December 31, 2015 will become employees of GPI; and


WHEREAS, the Retirement Committee deems it desirable to (i) merge the Rose City
Plan into the Plan effective as of the close of business on December 31, 2015,
(ii) fully vest employer contributions previously made under the Rose City Plan,
(iii) recognize employees’ service under the Rose City Plan for purposes of the
Plan, and (iv) recognize employees’ service with Carded Graphics for purposes of
the Plan.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:


1.Effective as of the close of business on December 31, 2015, the Rose City Plan
be and hereby is merged into the Plan.


2.Effective as of the close of business on December 31, 2015, Section 1.18 of
the Plan is amended to add the following new subsection (g) to the end thereof:


(g)    Rose City Profit Sharing Account


3.Effective as of the close of business on December 31, 2015, Section 1.39 of
the Plan is amended to read as follows:


1.39    Employment Date means, with respect to any Employee, the date on which
he first completes an Hour of Service; provided however, with respect to any
Employee who was employed by Rose City Printing and Packaging, Inc. as of the
close of business on December 31, 2015, such Employee’s Employment Date means
January 1, 2016.



1

--------------------------------------------------------------------------------



4.Effective as of the close of business on December 31, 2015, Section 1.59 of
the Plan is amended to add the following new subsection (g) to the end thereof:


(f)    Rose City Match Account


5.Effective as of the close of business on December 31, 2015, Section 1.75 of
the Plan is amended to read as follows:


1.75    Prior Plan means the Altivity Plan, Graphic Plan, Rose City Plan, or any
other qualified retirement plan from which the Plan accepts Transfer
Contributions.


6.Effective as of the close of business on December 31, 2015, Article I of the
Plan is amended to add the following new Sections 1.84A, 1.84B, and 1.84C:


1.84A    Rose City Match Account means the portion of a Participant’s Matching
Account attributable to employer matching contributions directly transferred to
this Plan from the Rose City Plan and any employer matching contributions made
in 2016 that accrued under the Rose City Plan during 2015.


1.84B    Rose City Plan means the Rose City Printing & Packaging 401(k)
Retirement Plan as in effect on December 31, 2015.


1.84C    Rose City Profit Sharing Account means the portion of a Participant’s
Company Contribution Account attributable to employer profit sharing
contributions directly transferred to this Plan from the Rose City Plan.


7.Effective as of the close of business on December 31, 2015, Section 1.95 of
the Plan is amended by adding the following rows to the end thereof:


Prior Plan
Prior Plan Account/Contribution
Plan Account
Rose City Plan
Pre-Tax Elective Deferral Account
Before-Tax Account
Rose City Plan
Roth Elective Deferral Account
Roth Account
Rose City Plan
Employer matching contributions (including such contributions made in 2016 that
relate to contributions earned in 2015 under the Rose City Plan)
Rose City Match Account
Rose City Plan
Employer profit sharing contributions
Rose City Profit Sharing Account
Rose City Plan
Qualified Nonelective Contribution Account
QNEC Account
Rose City Plan
Rollover Account
Rollover Account




2

--------------------------------------------------------------------------------



8.Effective as of the close of business on September 31, 2015, subsection 1.101
of the Plan is amended by adding the following sentence to the end thereof:


“An Employee’s period of service with Carded Graphics, LLC, to the extent not
otherwise counted hereunder, will be taken into account in determining his Year
of Eligibility Service, provided that such Employee was employed by Carded
Graphics, LLC as of the close of business on September 31, 2015. An Employee’s
period of service with Rose City Printing and Packaging, Inc., to the extent not
otherwise counted hereunder, will be taken into account in determining his Year
of Eligibility Service, provided that such Employee was employed by Rose City
Printing and Packaging, Inc. as of the close of business on December 31, 2015.”


9.Effective as of the close of business on September 31, 2015, subsection
1.102(d) of the Plan is amended to read as follows:


(d)    Predecessor Employer. An Employee’s periods of employment credited for
vesting purposes under the Altivity Plan as of December 31, 2008 and the Rose
City Plan as of December 31, 2015 will be taken into account in determining his
Years of Vesting Service. In addition, an Employee’s periods of employment with
Carded Graphics, LLC will be taken into account in determining his Years of
Vesting Service, provided that such Employee was employed by Carded Graphics,
LLC as of the close of business on September 31, 2015.


10.Effective as of the close of business on December 31, 2015, subsection 8.1(a)
of the Plan is amended to add the following new subsections (15) and (16) to the
end thereof:


(15)    Rose City Match Account


(16)    Rose City Profit Sharing Account


11.Effective as of the close of business on December 31, 2015, Section 9.5 of
the Plan is amended by adding the following item (15) to the list contained
therein after item (14) and by renumbering the all items of the list that follow
to accommodate such insertion (for the avoidance of doubt, the following item is
to be after “Graphic Employer Account”):


(15)    Rose City Profit Sharing Account


12.Effective as of the close of business on December 31, 2015, Section 9.5 of
the Plan is amended by adding the following item (19) to the list contained
therein after item (18) and by renumbering the all items of the list that follow
to accommodate such insertion (for the avoidance of doubt, the following item is
to be after “GPI Employer Match Account”):


(19)    Rose City Match Account



3

--------------------------------------------------------------------------------



13.Effective as of the close of business on December 31, 2015, Section 9.6 of
the Plan is amended by adding the following item (17) to the list contained
therein after item (16) and by renumbering the all items of the list that follow
to accommodate such insertion (for the avoidance of doubt, the following item is
to be after “Graphic Employer Account”):


(17)    Rose City Profit Sharing Account


14.Effective as of the close of business on December 31, 2015, Section 9.6 of
the Plan is amended by adding the following item (21) to the list contained
therein after item (20) and by renumbering the all items of the list that follow
to accommodate such insertion (for the avoidance of doubt, the following item is
to be after “GPI Employer Match Account”):


(21)    Rose City Match Account


15.Effective as of the close of business on December 31, 2015, Section A-1 of
Schedule A of the Plan is amended by adding to the end thereof the following new
subsection (f):


(f)    Participants shall be 100 percent vested in their Rose City Match Account
and Rose City Profit Sharing Account as of the close of business on December 31,
2015.


16.Effective as of the close of business on December 31, 2015, Section 7.1 of
Schedule C of the Plan (the “Loan Rules”) is amended by adding the following
item (d) to the list contained therein after item (c) and by redesignating the
all items of the list that follow to accommodate such insertion (for the
avoidance of doubt, the following item is to be after “GPI Employer Match
Account”):


(d)    Rose City Match Account


17.Effective as of the close of business on December 31, 2015, Section 7.1 of
the Loan Rules is amended by adding the following item (h) to the list contained
therein after item (g) and by redesignating the all items of the list that
follow to accommodate such insertion (for the avoidance of doubt, the following
item is to be after “Graphic Employer Account”):


(h)    Rose City Profit Sharing Account


18.Effective as of the close of business on December 31, 2015, Section 13.1 of
the Loan Rules is amended to read as follows:


13.1    Transferred Loans. Notwithstanding any provisions of the Loan Rules to
the contrary, loans outstanding from the following merged plans as of the dates
listed below may remain outstanding and be repaid in accordance with their
terms. However, loans issued after such dates with respect to each plan shall be
subject to the provisions of these Loan Rules.


(a)
Altivity Packaging Savings Plan for Union Hourly Employees - December 31, 2008



(b)
Rose City Plan - December 31, 2015




4

--------------------------------------------------------------------------------



[signatures on the following page]
BE IT FURTHER RESOLVED, that the Retirement Committee has approved this First
Amendment to the GPI Savings Plan this 11th day of December, 2015.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
By: /s/ Brad Ankerholz                
Brad Ankerholz


By: /s/ Carla J. Chaney                
Carla J. Chaney


By: /s/ Debbie Frank                    
Debbie Frank


By: /s/ Stephen Scherger                
Stephen Scherger


By: /s/ Brian A. Wilson                
Brian A. Wilson










W:\4577.005\Docs\1st Amend GPI Savings (1-1-2015 restatement).v4.docx

5